Citation Nr: 1243849	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  10-19 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for the service-connected scars of the right upper extremity.

2.  Entitlement to a disability rating in excess of 10 percent for the service-connected right ulnar nerve neuropathy.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donohue, Counsel



INTRODUCTION

The Veteran served on active duty from February 1951 to March 1954.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The RO in St. Petersburg, Florida currently has jurisdiction over the Veteran's claim.

Please note this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2012). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

In his April 2010 substantive appeal, the Veteran requested that he be scheduled for a hearing before a Veterans Law Judge.  In a September 2011 submission, the Veteran reiterated that he desired a hearing.  In a May 2012 submission, the Veteran indicated that he did not wish to withdraw his appeal; rather, the Veteran requested that the appeal be forwarded to the the Board immediately.  That submission did not provide the Veteran a place to indicate whether he still desired a hearing with the Board.  The Board thus finds that his request for a hearing remains intact.  An appeal may only be decided after affording the Veteran an opportunity for a hearing.  38 U.S.C.A. § 7107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 20.700(a) (2012).  As such, the RO must provide the Veteran his requested hearing. 


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

Schedule the Veteran for a Travel Board hearing at his local RO at the earliest opportunity.  Notify the Veteran of the date, time, and location of the hearing, and put a copy of this notification letter in his claims file.  Once the Veteran has been afforded the requested hearing, or in the event that he withdraws his hearing request or fails to appear, the case should be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


